ACCEPTED
                                                                                                       01-15-00031-CV
                                                                                             FIRST COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                   2/4/2015 2:17:48 PM
                                                                                                  CHRISTOPHER PRINE
                                                                                                                CLERK

                                    Case No. 01-15-00031-CV


                                                                                       FILED IN
                                              In the                            1st COURT OF APPEALS
                                      First Court of Appeals                        HOUSTON, TEXAS
                                         Houston, Texas                         2/4/2015 2:17:48 PM
                                                                                CHRISTOPHER A. PRINE
                                                                                        Clerk
                                         DAVID SEMIEN,

                                                      Appellant

                                                 v.
                                  RESCAR INDUSTRIES, INC.,

                                                      Appellee.



                         On Appeal from the 128tll Judicial District Court of
                                      Orange Cmmty, Texas
                               Trial Cowi Cause No. A-130298-C



                    Al'PELLANT'S AND APPELLEE'S STIPULATION
                     OP DISMISSAL 01      Respectfully s·ibmittec\,               Respectfully submitted,


By:   1sFf?fyi.{j;                      By:   Ls! Kme111. Spivey --~­
      Tony R. Taft                            Km·en L. Spivey
      State Bar No. 24008119                  StateBal'No.18955100
      THE TAFT LAW FIRM, P. C.                PATE & SPIVEY, LLP
      1515 Woodvirte Drive                    505 Orleans Street, Suite 500
      Houston, Texas 77055                    FIRST CITY BUILDING
      (713) 465-8233                          Beaumont, Texas 77701
      (713) 465-940·) - facsimile             (409) 838-6578
      ATTORNEY FOR PLAINTIFF                  ( 409) 83 8-6922 - facsimile
                                              ATTORNEY FOR DEFENDANT




                                    2